Order filed October 29, 2012




                                       In The

                    Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00325-CR
                                 ____________

                      KENNETH JOEL LOFTIS, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 405TH District Court
                           Galveston County, Texas
                       Trial Court Cause No. 10CR1834


                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)
and 34.6(g)(2), that it must inspect the original of State's Exhibit #55, a DVD of
appellant's videotaped statement.
       The clerk of the 405TH District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit #55, on or before November 16, 2012. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to deliver it
to the justices of this court for their inspection; and, upon completion of inspection, to
return the original of State's Exhibit #55, to the clerk of the 405TH District Court.



                                                   PER CURIAM